OPINION
DIES, Chief Justice.
On the 16th day of October, 1987, Respondent was held in contempt for failure to pay child support and placed on probation. The decree of probation was the re-*242suit of an agreement between the attorneys involved.
Thereafter, the Respondent petitioned this court for a writ of habeas corpus alleging that, although the decree of contempt placed him on probation, it illegally restrained his liberty and was void because no statement of facts or record of the proceedings was made by the court reporter as required by TEX.FAM.CODE ANN. sec. 14.32(b) (Vernon 1986).
By opinion dated February 18, 1988, 746 S.W.2d 527, we held that the decree of contempt, though probated, did restrain his liberty and we abated the appeal with instruction to the trial court to conduct a hearing to determine if a record of the proceedings granting the contempt decree had been made.
We have received a record of the hearing requested, and it shows that no record or statement of facts was made. The section of the Family Code above cited reads:
“(b) Court Reporter. Except when entry of an order is agreed on by the parties, no enforcement order under this sub-chapter shall be entered unless a record of the proceedings is made by a court reporter.”
Since such an order can lead to incarceration, it is in a very real sense quasi-criminal in nature and we hold that such agreement must be made by the parties themselves, and not merely their attorneys. We have no such showing in our case. We, therefore, on the authority cited above, grant Respondent’s writ of habeas corpus and vacate the decree of contempt.
Writ granted.